Citation Nr: 0621632	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  95-23 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES


1.  Entitlement to service connection for pulmonary 
tuberculosis.

2.  Entitlement to service connection for a pulmonary 
disorder, to include chronic (asthmatic) bronchitis and 
chronic obstructive pulmonary disease (COPD), as secondary to 
service-connected pulmonary tuberculosis.

3.  Entitlement to service connection for Parkinson's 
disease.

4.  Entitlement to service connection for the residuals of a 
right shoulder injury, to include osteoarthritis.

5.  Entitlement to service connection for the residuals of 
injuries of the lumbar spine and left ilium (hip), to include 
osteoarthritis.

6.  Entitlement to service connection for the residuals of 
injuries to multiple joints (knees, ankles, elbows, left 
shoulder), to include osteoarthritis.

7.  Entitlement to service connection for atherosclerotic 
cardiovascular disease with angina pectoris and left 
ventricular hypertrophy (cardiovascular disease).

8.  Entitlement to an earlier effective date for service-
connected residuals of a left middle finger amputation, 
currently rated as 10 percent disabling from September 10, 
1993.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and acquaintance


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran served on active duty in beleaguered status from 
December 8, 1941, to April 8, 1942, in recognized guerrilla 
service from August 2, 1944, to April 1, 1945, and in regular 
Philippine Army service from April 2, 1945, to April 9, 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Manila, 
the Republic of the Philippines. 

This case has previously been before the Board and remanded 
several times.  In February 2004, the Board granted the 
veteran's motion to advance the appeal on the docket.  The 
matter was most recently before the Board in June 2004, at 
which time it was remanded for additional development.  The 
case has again been returned to the Board for appellate 
review.

The Board notes that the veteran was afforded a Board hearing 
in May 2003 at the Regional Office in Los Angeles before one 
of the undersigned Veterans Law Judges.  Unfortunately, the 
recording of the hearing was lost, so a transcription of the 
hearing could not be associated with the claims file.  VA 
advised the veteran of the situation, but he declined another 
opportunity to appear at a Board hearing.

The Board further notes that the veteran had an earlier Board 
hearing, dated in December 2000, before a different Veterans 
Law Judge concerning the same issues that are currently 
before the Board and that were heard at the May 2003 Board 
hearing.  Since the law requires that the Veterans Law Judge 
who conducts a hearing on appeal must participate in any 
decision made on that appeal, this matter will be decided by 
a three member panel of Veterans Law Judges, which will 
include the two Veterans Law Judges that presided over the 
veteran's hearings in December 2000 and May 2003.  See 38 
U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2005).  

As was noted in the Board's June 2004 Remand, the issue of 
service connection for post-traumatic stress disorder (PTSD), 
which is not an issue before the Board on appeal, was 
referred to the RO for appropriate action.  While the veteran 
has continued to pursue service connection for PTSD, it does 
not appear that the RO has adjudicated the claim.  The issue 
of service connection for PTSD is again referred to the RO 
for appropriate action.  

The Board also notes that with respect to the analysis of the 
claims that follow, a March 2001 Board decision upheld a 
prior VA administrative decision determining that the veteran 
is not entitled to recognition as a former Prisoner of War 
(POW) for VA purposes.  The Board denied the veteran's motion 
for reconsideration in May 2001, and the veteran did not 
otherwise appeal the March 2001 Board decision to the Court 
of Appeals for Veterans Claims.  As such, the March 2001 
Board decision is final, and the veteran is therefore not 
entitled to presumptive service connection for any disease or 
injury that may be afforded to a veteran with POW status, 
such as post-traumatic osteoarthritis.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.307(5), 3.309(c) (2005).  

However, the veteran has nevertheless maintained in recent 
correspondence that he was a prisoner of war (POW) for 
several months during World War II.  Indeed, the Board 
construed an October 2005 letter, and subsequent motions 
received by the Board in June 2006, collectively as a motion 
for clear and unmistakable error ("CUE") in a prior Board 
decision determining that the veteran did not have POW 
status.  38 C.F.R. § 20.1400 (2005).  In accordance with 
38 C.F.R. § 20.1405 (2005), a motion for CUE may not be 
assigned to any Member (Veterans Law Judge) who participated 
in the decision that is the subject of the motion.  As one of 
the Veterans Law Judges in the panel deciding this case 
rendered the Board's March 2001 decision that may be the 
subject of the CUE motion, the motion for CUE must be 
docketed and decided separately from this appeal.  The Board 
has taken appropriate procedural action in accordance with 
requirements 38 C.F.R. § 20.1405 to separately docket and 
consider the veteran's CUE motion.  It is noted that the 
veteran's CUE motion has been separately dismissed by the 
Board because the veteran did not meet the procedural 
requirement of 38 C.F.R. § 20.1404(a).  Therefore, a decision 
on the issues presented herein may be rendered.   

The issues of entitlement to service connection for 
atherosclerotic cardiovascular disease with angina pectoris 
and left ventricular hypertrophy, and an earlier effective 
date for service-connected residuals of a left middle finger 
amputation, currently rated as 10 percent disabling from 
September 10, 1993, are addressed in the REMAND portion of 
the decision below and are REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show that the veteran 
contracted active pulmonary tuberculosis during service or to 
a degree of 10 percent or more within 3 years after discharge 
from service. 

2.  The medical evidence of record does not show that the 
veteran's currently diagnosed pulmonary disorder, described 
as bronchiectasis with chronic asthmatic bronchitis or 
chronic bronchitis, is related to injury or disease sustained 
in service, to include as secondary to pulmonary 
tuberculosis.   

3.  The medical evidence does not show that the veteran's 
right shoulder disability is related to service.

4.  The medical evidence does not show that the veteran 
suffers from osteoarthritis of the lumbar spine as a result 
of injuries likely sustained during active duty service.

5.  The medical evidence shows not show that the veteran 
suffers from osteoarthritis of the left ilium as a result of 
injuries likely sustained during active duty service.  

6.  The medical evidence does not show that the veteran 
suffers from osteoarthritis or other disability affecting the 
knees, ankles, elbows, or left shoulder, that is related to 
injuries sustained during service.

7.  The veteran's currently diagnosed Parkinson's disease is 
not shown to be related to active duty service. 



CONCLUSIONS OF LAW

1.  Entitlement to service connection for pulmonary 
tuberculosis is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.370, 3.374 (2005).

2.  Entitlement to service connection for a pulmonary 
disorder, to include chronic (asthmatic) bronchitis and 
chronic obstructive pulmonary disease (COPD), as secondary to 
service-connected pulmonary tuberculosis, is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.310 (2005); Allen v. Brown; 7 Vet. App. 439 
(1995).

3.  Entitlement to service connection for the residuals of a 
right shoulder injury, including osteoarthritis, is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2005).

4.  Entitlement to service connection for the residuals of 
injuries to the lumbar spine, to include osteoarthritis, is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304. 3.307, 3.309 (2005).

5.  Entitlement to service connection for the residuals of 
injuries to the left ilium, to include osteoarthritis, is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304. 3.307, 3.309 (2005).

6.  Entitlement to service connection for the residuals of 
multiple injuries, claimed as injuries to the knees, ankles, 
elbows, and left shoulder, to include osteoarthritis, is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304. 3.307, 3.309 (2005).

7.  Entitlement to service connection for Parkinson's disease 
is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309. (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he suffers from a number of 
illnesses and injuries that he incurred in or as a result of 
service.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
a disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury was incurred in service is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after military 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In addition, service connection may be granted for a 
disability found to be proximately due to, or the result of, 
a service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).  The Board also notes that where a veteran who 
served for ninety (90) days or more during a period of war 
(or during peacetime service after December 31, 1946) 
develops certain chronic diseases to a degree of 10 percent 
or more within one year from separation from service, such as 
cardiovascular disease and arthritis (or three years for 
tuberculosis), such diseases may be presumed to have been 
incurred in or aggravated by service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Before addressing each of the claims separately, the Board 
observes that the veteran's service medical records (SMRs) 
are not available; however, the record contains many 
affidavits concerning injuries and ailments he is alleged to 
have sustained in service.  These affiants include 
individuals who claim to be physicians who treated the 
veteran during World War II.  The claims file also contains 
voluminous post-service medical records, going back to June 
1954.  The Board has thoroughly reviewed these records.

I.  Service Connection for Pulmonary Tuberculosis  

The veteran contends that he contracted pulmonary 
tuberculosis in service, and that he presently suffers from 
the residuals of pulmonary tuberculosis.  

In considering claims of service connection for pulmonary 
tuberculosis, the Board notes that x-ray evidence alone may 
be adequate for a grant of direct service connection for 
pulmonary tuberculosis.  When service connection for 
pulmonary tuberculosis is under consideration, all available 
service department films and subsequent films will be secured 
and read by specialists at designated stations who should 
have a current examination report and X-ray.  Resulting 
interpretations of service films will be accorded the same 
consideration for service connection purposes as if 
clinically established, however, a compensable rating will 
not be assigned prior to establishment of an active condition 
by approved methods.  38 C.F.R. § 3.370(a) (2005).  Service 
Department diagnosis of active pulmonary tuberculosis will be 
accepted unless such diagnosis is found to be incorrect by 
certain medical authorities.  38 C.F.R. § 3.374(a).  A 
diagnosis of active pulmonary tuberculosis by the medical 
authorities of the Department of Veterans Affairs as the 
result of examination, observation, or treatment will be 
accepted for rating purposes.  38 C.F.R. § 3.374(b).  
However, diagnosis of active pulmonary tuberculosis by 
private physicians on the basis of their examination, 
observation, or treatment will not be accepted to show the 
disease was initially manifested after discharge from active 
service unless confirmed by acceptable clinical, X-ray, or 
laboratory studies, or by findings of active tuberculosis 
based upon acceptable hospital observation or treatment.  38 
C.F.R. § 3.374(c).

Service connection for pulmonary tuberculosis may also be 
granted on a presumptive basis if it is diagnosed to a degree 
of 10 percent or more within 3 years of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In evaluating the medical evidence of record, the Board has 
considered the fact that the SMRs are not available.  
However, as the veteran entered statements into the record 
dated in July 1954 and August 1972 stating that chest x-rays 
were not taken in service, and that he was never physically 
examined in service after his initial induction, the absence 
of such SMRs in evaluating this claim are inconsequential.   

The veteran's Affidavit of Philippine Army personnel, dated 
in October 1945, notes that the only wound or illness 
incurred during service was malaria.  The veteran submitted a 
statement, dated in July 1954, stating that he did not reveal 
any other injuries or diseases sustained during service on 
the Affidavit of Philippine Army personnel for fear of not 
being retained in the military, and that he did not know 
there were medical benefits available for veterans for injury 
and illness sustained in service.

A January 1954 letter from a Lt. A.A., who claims to have 
served in the same military unit as the veteran during World 
War II, states that he provided medical treatment to the 
veteran for malaria and a left foot injury, but not pulmonary 
tuberculosis.  

A Certificate of Attending Physician, dated in June 1954 and 
prepared by A.V.G., MD, states that he treated the veteran 
for cough, chest pains, loss of appetite and weight, and 
fever.  A.V.G., M.D., did not note that the veteran suffered 
from pulmonary tuberculosis in service.

A medical certification dated in July 1972 and prepared by a 
retired military doctor, J.N.F., M.D., states the following:  
from 1943 to 1945, he treated the veteran for cough, chest 
pain, and fever; in November 1946, he treated the veteran for 
pulmonary tuberculosis; and in 1947 he advised the veteran to 
go to a public or private clinic to obtain a chest X-ray.

The April 2004 VHA opinion includes a review of the relevant 
evidence of record.  The examiner referred to x-ray evidence 
in February 1989 of prominent bronchial markings with a 
diagnosis of bronchitis consistent with the sequelae of 
untreated tuberculosis, and x-ray evidence dated in April 
2002 of old granulomatous disease also consistent with prior 
pulmonary tuberculosis.  The VHA examiner opines that the 
veteran should be service-connected for pulmonary 
tuberculosis because he had pulmonary tuberculosis as early 
as February 1942, based on credible affidavits made by 
physicians who treated the veteran during service, and that 
the medical evidence shows that he continued to suffer from 
the residuals of pulmonary tuberculosis since that time.  The 
examiner also opined that since pulmonary tuberculosis of the 
nature that the veteran has could make him susceptible to 
lifetime chronic bronchitis, it is likely that the bronchitis 
is related to service.  

A January 2005 VA examination report includes a thorough 
review of the claims file.  The examiner comes to the same 
basic conclusions as the VHA examiner.  Based on the evidence 
of record and examination of the veteran, the diagnosis 
included the following: active tuberculosis during military 
service currently resolved and inactive; current 
bronchiectasis with chronic asthmatic bronchitis secondary to 
his inadequately treated pulmonary tuberculosis during 
military service.  

After review of all of the evidence of record in conjunction 
with the applicable laws and regulations, the Board finds 
that service connection for pulmonary tuberculosis is not 
warranted, on either a presumptive or direct basis.  While 
there is medical evidence that emerged decades after service 
that is supportive of the veteran's claim that pulmonary 
tuberculosis is related to service, pulmonary tuberculosis 
was not diagnosed by approved methods either during the 
veteran's active duty service or within three years 
subsequent to his separation from active duty service in 
accordance with the requirements of 38 C.F.R. §§ 3.370, 
3.374.  

As was recounted above, the veteran has submitted statements 
in 1945, 1954, and 1972 that he did not have X-rays or 
receive other examination or treatment for pulmonary 
tuberculosis during service.  It was not until 1972, more 
than 25 years after service that the affidavit submitted by 
J.N.F., M.D., was entered into the record indicating that the 
veteran suffered from pulmonary tuberculosis during service 
and just after service.  Even if the Board assumes, for the 
sake of argument, that J.N.F.'s statement is accurate with 
regard to the onset and treatment of the veteran's pulmonary 
tuberculosis during service or within three years subsequent 
to discharge, it does not fall within the parameters of the 
acceptable medical evidence required by 38 C.F.R. §§ 3.370, 
3.374.  These regulations contemplate that the medical 
evidence demonstrating diagnosis of pulmonary tuberculosis be 
contemporaneous with actual discovery of the disease.  

Moreover, the probative value of the evidence is in question 
because the veteran submitted earlier statements that he did 
not receive treatment for pulmonary tuberculosis during 
service, which is contradicted by J.N.F.'s statement.  And to 
the extent the veteran may have received treatment from 
J.N.F. after service, J.N.F. recommended that the veteran 
receive a chest X-ray in 1947, within the presumptive period 
of 3 years for tuberculosis under 38 C.F.R. § 3.307(a)(3).  
While the veteran submitted a statement in 1954 saying that 
medical facilities were not available for him to obtain X-
rays, J.N.F.'s statement recommending that the veteran go to 
a public or private clinic for X-rays suggests otherwise.  
The Board adds that the more recent VA medical opinions 
stating that the veteran's pulmonary tuberculosis is linked 
to service appear to be based on history and do not take into 
account the fact that the veteran was not diagnosed by the 
approved methods detailed in 38 C.F.R. §§ 3.370, 3.374, 
either during service or in the three years after separation 
from service.  Therefore, such medical opinions are not 
persuasive.   

In weighing the credibility and evaluating the probative 
value of the evidence of record, the Board has adhered to its 
fact-finding duty imposed by law.  Madden v. Gober, 152 F.3d 
1477 (Fed Cir. 1997).  The Board has also taken into 
consideration the veteran's statements that he incurred 
pulmonary tuberculosis in service.  However, while the 
veteran is competent to report symptoms experienced and 
injury or disease sustained during service, he is not a 
medical expert and therefore is not competent to render a 
medical diagnosis or opinion on etiology.  Questions 
requiring such diagnostic skills must be addressed by medical 
experts.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As 
there is no credible medical evidence showing that the 
veteran had pulmonary tuberculosis during service, his claim 
of entitlement to service connection therefore must be 
denied.  

Therefore, for all the above stated reasons, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
pulmonary tuberculosis.  

II.  Entitlement to service connection  a pulmonary disorder, 
to include chronic (asthmatic) bronchitis and chronic 
obstructive pulmonary disease (COPD), as secondary to 
service-connected pulmonary tuberculosis.

At the outset, the Board notes that while the veteran has set 
forth a separate claim for COPD secondary to pulmonary 
tuberculosis, and the RO has developed such issue separately, 
the Board notes that chronic bronchitis is a form of COPD, 
See Dorland's Illustrated Medical Dictionary, 530, 30th Ed. 
(2003).  Thus, the issue of service connection for COPD is 
not a separate issue, but part and parcel of the service 
connection claim for a pulmonary disorder.

The April 2004 VHA opinion and January 2005 VA examination 
report both opine that the veteran's current pulmonary 
disorder, identified as bronchiectasis with chronic asthmatic 
bronchitis and chronic bronchitis, are the residuals to 
pulmonary tuberculosis.  There is no medical evidence that 
the veteran incurred these pulmonary disorders independently 
of pulmonary tuberculosis, and the veteran does not otherwise 
contend that his current pulmonary disorder is directly 
related service; rather, he claims that his current pulmonary 
disorder is the residual of pulmonary tuberculosis sustained 
in service.

As was explained in the previous section of this decision, 
the Board has determined that the veteran is not entitled to 
service connection for pulmonary tuberculosis because there 
was insufficient evidence of record, as required by 38 C.F.R. 
§§ 3.370, 3.374, to demonstrate that he had pulmonary 
tuberculosis while in service.  Therefore, despite the VA 
medical evidence cited above that is supportive of the 
veteran's contention, service connection for a pulmonary 
disability secondary to tuberculosis disorder is not 
warranted.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).  

While bronchiectasis is a presumptive disease listed under 
38 C.F.R. §§ 3.307(a)(3), 3.309(a), as it is not shown by 
medical evidence that the veteran suffered from 
bronchiectasis to a degree of 10 percent or more with 1 year 
of separation from service, presumptive service connection is 
therefore not warranted.

The Board also notes that there is no medical evidence 
presented demonstrating that the veteran's current pulmonary 
disorder is related to service on a direct basis, separate 
from pulmonary tuberculosis.  Rather, all of the relevant 
medical evidence indicates that the pulmonary disorder is 
secondary to pulmonary tuberculosis.  As such, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.

The Board has taken into consideration the veteran's 
statements that his current pulmonary disorder is related to 
service.  However, while the veteran is competent to report 
symptoms experienced and injury or disease sustained during 
service, he is not a medical expert and therefore is not 
competent to render a medical diagnosis or opinion on 
etiology.  Questions requiring such diagnostic skills must be 
addressed by medical experts.  Espiritu, 2 Vet. App. 492.  As 
there is no credible medical evidence showing that the 
veteran's current pulmonary disability is related to service, 
his claim must be denied.  

III.  Residuals of a Right Shoulder Injury and Multiple 
Injuries,
 to include Osteoarthritis of the Lumbar Spine and Left Ilium 

In evaluating the medical evidence of record, the Board has 
considered the fact that the SMRs are not available.  The 
record shows that alternative sources were searched.  As was 
noted earlier, the evidence available includes service 
personnel records, such as the veteran's Affidavit of 
Philippine Army personnel, dated in October 1945, which 
states that the only wound or illness incurred during service 
was malaria.  The veteran submitted a statement, dated in 
July 1954, stating that he did not reveal any other injuries 
or diseases sustained during service on the Affidavit of 
Philippine Army personnel for fear of not being retained in 
the military, and that he did not know there were medical 
benefits available for veterans for injury and illness 
sustained in service.  In view of the unavailability of the 
SMRs, the Board has afforded the veteran all reasonable doubt 
in consideration of the affidavits and other evidence he has 
submitted to substantiate his claims.  

A July 1972 affidavit from F.S.C., a comrade-in-arms of the 
veteran, states that in February 1942 he provided first aid 
to the veteran because of physical injuries sustained after 
an air attack by Japanese forces.  F.S.C. attests that the 
veteran was buried by debris and that their were bruises all 
over his body. A Certificate of Attending Physician, dated in 
June 1954 and prepared by A.V.G., M.D., states that he had 
been treating the veteran since December 1943 for recurrent 
rheumatic arthritis of the left shoulder and elbow joints, 
knees, and right ankle joint, and that from October 1944 he 
treated the veteran for dislocation of the left shoulder 
joint and fracture of the distal end of the left clavicle.  
A.V.G. also stated that he generally treated the veteran for 
ailments into March 1945, and that he would come in for 
consultation up to the present time.  A medical certification 
dated in July 1972 and prepared by a retired military doctor, 
J.N.F., M.D., also states that he treated the veteran for 
arthritis of the left shoulder, elbows, knees, and ankles, 
and for back pain.  VA medical records dated in 1971 show 
that at that time the veteran suffered from osteoarthritis of 
the lumbar spine and an old, healed fracture of the left 
ilium.  Affidavits dated in 1992 and 1993 from two of the 
veteran's service comrades state that the veteran was 
observed to have suffered injuries to his left shoulder, 
elbows, knees, ankles, and back, as a result of beatings 
"sometime in August 1944." 

An affidavit prepared by the veteran, dated in June 1993, 
explains that based on recent X-ray findings that 
demonstrating a right shoulder disability rather than a left 
shoulder disability, that he was amending earlier statements 
claiming only a left shoulder disability.  In the affidavit, 
the veteran nevertheless maintained that both shoulders were 
injured during service, and that he suffers from bilateral 
shoulder injuries stemming from such injuries. 

The April 2004 VA medical opinion notes medical evidence of 
an old right shoulder fracture, based on X-rays dated in 
April 1972; an old left ilium fracture from a 1971 
hospitalization record, and sclerosis of the L-1 vertebral 
body noted in September 1996.  The examiner states that these 
radiological findings support the claim of the veteran that 
osteoarthritis now and in the past is service-connected, and 
that affidavits indicating that the veteran was injured 
during service also support the veteran's claims for service 
connection. 

A January 2005 VA examination report included a review of 
right shoulder x-rays and lumbosacral spine.  The diagnosis 
was post-traumatic osteoarthritis of the right shoulder and 
lumbosacral spine secondary to beatings sustained during 
military service.  

At the outset, the Board notes that as the medical evidence 
of record does not conclusively show that the veteran 
suffered from osteoarthritis of any joint to a degree of 10 
percent or more within one year of separation from service, 
presumptive service connection therefor is not warranted.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

The post-service medical records indicate that the veteran 
suffers from osteoarthritis of the left ilium, lumbar spine, 
and right shoulder, as far back as 1971 and 1972.  However, 
there is insufficient evidence to demonstrate that such 
disabilities are the residuals of an injuries sustained in 
service.  None of the affidavits submitted from the veteran's 
service comrades, or physicians from his time coincident with 
service, detail specific injuries to the veteran's left ilium 
or lumbar spine.  The VA medical opinions in 2004 and 2005 
linking osteoarthritis of these joints to service during 
World War II are based on X-ray evidence dated in 1971 and 
1972 in conjunction with vague affidavits from the veteran 
and his wartime comrades that he received generalized 
injuries to his body as a whole during World War II.  Such 
evidence, which is based on vague history rather than 
verifiable medical facts, is insufficient evidence to base a 
grant of service connection.  Without more specific medical 
or lay evidence of injuries to these joints during service, 
such medical opinions are speculative and not probative.  As 
there is no credible medical or lay evidence that there was 
an incident in service of a specific injury to the left ilium 
or lumbar spine, service connection is not warranted.  In 
fact, the first documentation of disabilities affecting the 
left ilium or lumbar spine were many years following service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).   

In regard to the right shoulder, while the medical evidence 
going back to 1971 showing that there is evidence of an old 
fracture to the right shoulder, most of the veteran's 
reported medical history and corresponding lay evidence 
relates to a history of injury to the left shoulder rather 
than the right shoulder.  The Board takes note of veteran's 
June 1993 affidavit, which he submitted to amend his claim to 
include the right shoulder in addition to the left shoulder.  
Because of the contradictory nature of this affidavit with 
prior affidavits, the Board finds the veteran's statements 
regarding the veteran's right and left shoulder disability 
claims lack credibility and probative value.  Moreover, there 
is no medical or lay evidence describing an injury to the 
right shoulder incident to service.  Without credible medical 
or lay evidence that there was an incident in service of 
injury to the right shoulder, service connection is not 
warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In regard to other injuries that the veteran claims to have 
sustained to the knees, elbows, ankles, and left shoulder, 
the Board finds that service connection is not warranted on a 
direct basis for lack of medical evidence.  In regard to the 
knees, elbows, ankles, and left shoulder, there is no medical 
evidence showing the veteran currently suffers from 
osteoarthritis, or any other disability.  Without credible 
medical evidence of a current disability, service connection 
is not warranted. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In weighing the credibility and evaluating the probative 
value of the evidence of record, the Board has adhered to its 
fact-finding duty imposed by law.  Madden, 152 F.3d 1477.  
The Board has taken into consideration the veteran's 
statements that his current and claimed disabilities are the 
result of injuries sustained in service.  However, while the 
veteran is competent to report symptoms experienced and 
injuries sustained, he is not a medical expert and therefore 
is not competent to render a medical diagnosis or opinion on 
etiology.  Questions requiring such diagnostic skills must be 
addressed by medical experts.  Espiritu, 2 Vet. App. 492.  As 
there is no credible medical evidence showing that the 
veteran's claimed orthopedic disabilities are related to 
service, his claims of service connection for the residuals 
of a right shoulder injury and multiple injuries, to include 
osteoarthritis of the lumbar spine and left ilium, must be 
denied.  Therefore, the Board finds that the preponderance of 
the evidence is against the veteran's claim.

IV.  Service Connection for Parkinson's Disease

The first indication that the veteran has Parkinson's Disease 
was noted in a January 1989 VA medical record, which 
diagnosed the veteran with "Parkinson's beginning."  The 
record shows that treatment for Parkinson's Disease continued 
since that time.  The veteran's Parkinson's disease was not 
linked to service until April 2001, at which time P.F.E., MD, 
a private physician, opined that the veteran's 
"Parkinsonism" was service connected and compensable, but 
he provided no rationale for this opinion. 

The April 2004 VHA opinion states that there is no evidence 
of record to support the veteran's claim of entitlement to 
service connection for Parkinson's Disease.  January 2005 
examination report opined that the veteran's Parkinson's 
Disease was not related to his military service.

Upon review of all of the medical evidence, the veteran's 
statements, and the applicable laws and regulations, the 
Board finds that service connection for Parkinson's Disease 
is not warranted.  There is one medical opinion of record, 
dated in April 2001, stating that the veteran's Parkinson's 
disease is service-connected.  However, this opinion is not 
supported by any rationale and is conclusory.  As such,
the Board does not find such medical opinion to be credible 
and therefore of no probative value.  The Board also observes 
that as the veteran is not a medical expert, he is not 
competent to render an opinion that his Parkinson's disease 
is related to service.  Such questions must be addressed by 
medical experts.  Espiritu, 2 Vet. App. 492 (1992).  There is 
no credible medical evidence showing that the veteran's 
Parkinson's Disease was incurred in or aggravated by service 
or that this organic disorder of the nervous system was 
compensably manifested within one year of service separation.  
Therefore, the claim of entitlement to service connection 
therefor must be denied.  As such, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for Parkinson's Disease.

V. VCAA Compliance

In rendering this decision, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

During the pendancy of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held 
that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  

Aspects of this appeal have been before the Board since 
August 1997, and the issues on appeal have been pending 
before VA on a continuous basis since 1994, which is prior to 
the enactment of the VCAA.  In this case the veteran was 
provided a VCAA notice letters in July 2004 and August 2005 
from the agency of original jurisdiction (AOJ).  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  In April 2006, the appellant was 
provided with notice concerning the assignment of disability 
ratings and effective dates.  Despite the late date of the 
notice provided to the veteran on these elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed many years prior to VCAA enactment.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  Moreover, for the 
claims decided in this appeal, the RO had complied with the 
Board's June 2004 remand.  The veteran has submitted numerous 
arguments and additional evidence in support of his claims 
since the remand, and the RO has issued Supplemental 
Statements of the Case (SSOCs) addressing the veteran's 
contentions and any new evidence submitted.  As all claims 
were subject to readjudication by an SSOC following issuance 
of an otherwise adequate VCAA notice letter, it is concluded 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  And as the claims for service 
connection herein remain denied, any notice defect concerning 
effective dates or increased ratings as required by Dingess 
are also harmless error.  Id.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Additionally, VA examinations and a VHA medical opinion were 
procured to evaluate the veteran's claims and copies of all 
relevant VA and private medical records were obtained.   In 
the Board's view the medical evidence is sufficient to decide 
such claims and no other pertinent evidence has been shown to 
be available that is not now of record. 

The Board also notes that the veteran was repeatedly informed 
of his VCAA rights by various Statements of the Case (SOC) 
and Supplemental Statement of the Case (SSOC).  Under the 
totality of the circumstances, the Board finds that the 
notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this claim on appeal.  


ORDER

Entitlement to service connection for pulmonary tuberculosis 
is denied.

Entitlement to service connection to a pulmonary disorder, 
variously diagnosed as chronic (asthmatic) bronchitis, 
bronchiectasis, and COPD, as secondary to service-connected 
pulmonary tuberculosis, is denied.

Entitlement to service connection for the residuals of an 
injury to a lumbar spine disability, to include 
osteoarthritis, is denied.

Entitlement to service connection for the residuals of a left 
ilium (hip) injury, is denied. 

Entitlement to service connection for the residuals of a 
right shoulder, to include osteoarthritis, is denied.

Entitlement to service connection for the residuals of 
multiple injuries to the knees, ankles, elbows, and left 
shoulder, to include osteoarthritis, is denied.  

Entitlement to service connection for Parkinson's disease is 
denied.


REMAND

Concerning the issue of entitlement to service connection for 
atherosclerotic cardiovascular disease with angina pectoris 
and left ventricular hypertrophy, the Board finds that the 
remand orders in the Board's June 2004 remand were not 
complied with regarding the medical examination conducted.  
The June 2004 Remand ordered, in pertinent part, that the 
examiner determine whether the veteran suffers from 
atherosclerotic cardiovascular disease with angina pectoris 
and left ventricular hypertrophy, and if so, whether it is at 
least as likely as not that such disability is related to 
active duty service.  The January 2005 examination report 
determined that further study was needed to determine whether 
the veteran actually suffered from atherosclerotic 
cardiovascular disease with angina pectoris and left 
ventricular hypertrophy, before the question of whether it is 
at least as likely as not that such disability is related to 
active duty service.  An addendum to the examination report 
dated later in January 2005 confirmed the diagnosis of 
atherosclerotic cardiovascular disease, but no opinion as to 
its etiology was provided.

The June 2004 remand conferred on the veteran the right to 
compliance with the remand orders, as a matter of law.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, the 
Board's remand orders were not fully complied with.  Thus, 
the RO is required to conduct the development requested by 
the Board in order for the veteran's claim to be fully and 
fairly adjudicated.  Specifically, a medical opinion as to 
whether it is at least as likely as not that the veteran's 
diagnosed atherosclerotic cardiovascular disease with angina 
pectoris and left ventricular hypertrophy is related to 
active duty service must be provided.  The Board notes 
pursuant to its June 2004 decision, the RO rendered an April 
2005 rating decision awarding the veteran an increased 
disability rating to 10 percent disability rating for 
service-connected residuals of a left middle finger 
amputation, effective date of September 10, 1993.  By a 
letter from the veteran received in July 2005, and in a 
letter dated October 2005, the veteran expressed 
dissatisfaction or disagreement with the September 10, 1993, 
effective date for his increased disability rating, 
contending that he should be awarded an earlier effective 
date for the assigned 10 percent rating.  The Board finds 
these letters from the veteran fulfill the requirements of a 
Notice of Disagreement (NOD) in regard to the effective date 
rendered by the RO's in its April 2005 decision, but which 
does not claim a disability rating in excess of 10 percent.  
38 C.F.R. § 20.201 (2005).  Nonetheless, in apparent response 
to this NOD, the RO rendered a Supplemental Statement of the 
Case (SSOC) in February 2006 which denied an increased 
disability to 20 percent, but failed to address the veteran's 
claim for an earlier effective date.  

Thus, the RO has not produced the Statement of the Case (SOC) 
on the issue of entitlement to an earlier effective date for 
service-connected residuals of a left middle finger 
amputation, currently rated as 10 percent disabling from 
September 10, 1993, as is required by 38 C.F.R. § 19.26 
(2005).  While the Board may not exercise jurisdiction on 
claims in the absence of a properly perfected appeal, the 
issue of entitlement to an earlier effective date for 
service-connected residuals of a left middle finger 
amputation, currently rated as 10 percent disabling from 
September 10, 1993, must be remanded for the issuance of a 
Statement of the Case (SOC).  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995).  Although the Board has in the past referred 
such matters to the RO for appropriate action, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the proper course of action is to remand the matter to 
the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action: 

1.  The AOJ should obtain an opinion from 
a cardiologist whether the veteran's 
diagnosed atherosclerotic cardiovascular 
disease with angina pectoris and left 
ventricular hypertrophy, is at least as 
likely as not related to active duty 
service.  The examiner should provide a 
complete rationale for any opinion 
expressed, based on supporting medical 
findings in the record and applicable VA 
regulations.

2.  After all required actions have been 
completed, the AOJ should take 
adjudicatory action to evaluate the 
veteran's claim of entitlement to service 
connection for  atherosclerotic 
cardiovascular disease with angina 
pectoris and left ventricular 
hypertrophy.

3.  The RO should also issue a Statement 
of the Case (SOC) in response to the July 
2005 notice of disagreement to the April 
2005 rating decision, which claims an 
effective date earlier than September 10, 
1993, for the assignment of a 10 percent 
disability rating  for service-connected 
residuals of a left middle finger 
amputation.  If, and only if, the veteran 
files a substantive appeal in a timely 
manner, this issue should be returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



     __________________________                            
_______________________
             STEVEN L. KELLER			      MARK D. HINDIN
              Veterans Law Judge, 			     Veterans 
Law Judge,
         Board of Veterans' Appeals			Board of 
Veterans' Appeals



__________________________________________
	RON GARVIN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


